DARGAN, O. J.
I do not consider it necessary to combat the position, that tbe decree rendered at tbe August term of tbe City Court was final. But admitting it to be so, I still think tbe court bad tbe power to set aside the order of sale, and render a decree against tbe stipulators for tbe amount ascertained to be due to the libellant. When tbe boat was reple-vied by Wainright and Twelves, upon their giving bond to pay tbe judgment or decree that should be rendered, tbe lien on tbe boat was discharged. Clay’s Dig. 139; Richardson et al. v. Cleaveland & Huggins, 5 Porter, 251. Tbe bond given by Wainright and Twelves was a substitute for tbe boat, and tbe power of tbe court over tbe vessel itself was gone. Nor could tbe voluntary surrender of tbe boat back into tbe possession of tbe sheriff, discharge tbe stipulators from their bond, nor revive tbe lien that existed upon the boat before tbe stipulation was given. Indeed, I see no reason why tbe stipulators could not, on tbe next day after they bad re-delivered tbe boat to tbe sheriff, have again demanded her of him; for their bond stood in lieu of tbe boat, and tbe libellant bad no claim upon it. If this be so, if tbe boat was not in tbecustody of tbe law, and if no lien existed upon it, in favor of tbe libellant, in consequence of tbe stipulation that had been given, it follows, to my mind conclusively, that tbe court bad no authority or jurisdiction to order a sale of tbe boat; and if it bad not, that portion of tbe decree that directed tbe boat to be sold, is void; and being so, tbe correct decree might well have been rendered upon tbe bond at tbe next succeeding term, without impugning tbe general rule, that no court can alter its final judgments after tbe term at which they are *606rendered. Suppose, for tbe sake of illustration, tbe decree at tbe August term had only ascertained tbe amount of tbe libellant’s demand, without ordering tbe boat to be sold; then it would not be denied, but that judgment might be rendered against tbe stipulators nunc pro tunc at tbe September term, for tbe record would show what judgment should have been rendered; just in tbe same manner, as a verdict at common law would show tbe judgment that should be rendered, and warrant its rendition at a term subsequent to tbe finding of tbe verdict.
Now I think tbe legal effect of tbe decree is tbe same, as if tbe order of sale bad not been inserted; for what is done without authority, or jurisdiction, is a nullity, and tbe court bad no authority to make this order; consequently tbe decree could well be perfected at tbe next term.
But it is supposed that this view is inconsistent with tbe decision of this court in tbe case of Stewart George v. Skates & Co., decided at tbe last term, involving this very decree. But I am not able to see tbe slightest incongruity between tbe two cases. Tbe record in tbe case decided at tbe last term showed, that after tbe sheriff made bis return, other creditors of tbe boat, whose debts created a lien on it, intervened, and sought to condemn tbe boat to tbe payment of their debts. Stewart George, tbe claimant, made no objection on account of tbe jurisdiction of tbe court, but simply controverted tbe justice of their demands. After tbe decree of sale was made, it further appeared that tbe boat bad been sold, and tbe proceeds of tbe sale were in tbe bands of tbe sheriff for distribution. Then, but not until then, did tbe claimant raise tbe objection to tbe jurisdiction, and this was done on a motion to have tbe money paid to him.
Under these facts we held, that it could not be said that tbe court was without jurisdiction, inasmuch as it bad tbe actual possession of tbe boat, bad ordered its sale, and bad tbe money arising from tbe sale under its control. But it must be borne in mind, that tbe debts of the intervenors created a lien on tbe boat, and on tbe fund in court, which was produced by its sale. Tbe only remaining duty left for tbe court in that case was to distribute tbe fund, and surely it did right in ordering its payment to those who were first entitled. But tbe record *607before us shows no sale, nor any debt wbicb constitutes a lien on the boat; but simply shows a decree ascertaining the amount of the libellant’s demand, and the order of sale. This order of sale may be treated as a nullity, for the record shows no debt or demand that can be enforced as a lien upon the boat; and as it might be so treated, there can be no error in rendering the decree nunc pro tunc against the stipulators.
Let the judgment be affirmed.